Exhibit 10.18 FIRST AMENDMENT TO THE AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES BY AND AMONG GEOBIO ENERGY, INC., AND GEOALGAE TECHNOLOGY, INC., AND THE SECURITY HOLDERS OF GEOALGAE TECHNOLOGY, INC. THIS FIRST AMENDMENT to the Agreement Concerning the Exchange of Securities by and among GeoBio Energy, Inc., f/k/a Better Biodiesel, Inc., a Colorado corporation (“GeoBio”) and GeoAlgae Technology, Inc., a Wyoming corporation (“GAT”), and the Security Holders of GeoAlgae Technology, Inc., dated January 10, 2008 (the “Agreement”), entered into this day of March 2008, amends the Agreement as follows (the “Amendment”): RECITALS A.
